El Juez Asociado Señor CÓRdova Dávila,
emitió la opinión del tribunal.
*15Bautista Lebrón González inició un procedimiento para recobrar la posesión de un inmueble contra Juan Bautista Montalvo. Durante la vista del caso en sus méritos en la Corte de Distrito de Aguadilla, luego de practicada la prueba del demandante y comenzada la del demandado, solicitó el primero que no se permitiese al segundo la presentación de prueba alguna, basándose en que el demandado canceló úni-camente dos sellos de rentas internas de un dólar cada uno, en vez de cinco, al radicar la contestación a la demanda. El secretario de la corte de distrito confirmó lo dicbo por el de-mandante, manifestando que tiene por costumbre, cobrar $5 en sellos de rentas internas por la contestación en esta clase de injunctions. También manifestó el secretario que llamó la atención al abogado para que agregara los sellos que fal-taban. Se excusó el abogado diciendo que tenía pendientes dos casos de injunction para recobrar la posesión en la corte y que el secretario no le indicó en qué caso debía satisfacer derechos de $5. Ofreció entonces, en el acto de la vista, los sellos de rentas internas que faltaban para cubrir la cantidad de $5, y que tenía en su poder. La corte inferior declaró con lugar la moción del demandante y ordenó la eliminación de la contestación, sin permitir al demandado presentar prueba, y dictó sentencia declarando con lugar la demanda y conde-nando al demandado a restituir la propiedad reclamada, con imposición de costas. El demandado tomó excepción y esta-bleció el presente recurso de apelación, atribuyendo a la corte inferior el error único de haber interpretado erróneamente las disposiciones del artículo 2 de la Ley No. 17, aprobada en 1915 (p. 45). En su opinión la corte inferior dice:
“La demandante ofrece prueba testifical y documental que fué debidamente practicada y se opuso, una vez comenzado el examen de la prueba del demandado, a que se admitiese a éste prueba de clase alguna por ser nula la contestación presentada, toda vez que no se pagaron los derechos correspondientes de acuerdo con lo que dispone el apartado ‘ 6 ’ de la sección 2 de la Ley número 17 de 1915, a lo que accedió la Corte, decretando la eliminación de dicha contestación.”
*16El artículo 2 de la ley de 1915 citado por la corte, fija los derechos que se han de pagar por las operaciones de los se-cretarios y marshals de las cortes de distrito y municipales mediante la cancelación de los correspondientes sellos de ren-tas internas. Copiamos de dicho artículo los apartados que se designan con las letras A, B, M y N:
“A. Por cada demanda en pleito civil contencioso ante las cortes de distrito: $5.00;
“B. — Por la primera alegación del demandado en pleito civil con-tencioso, sea contestación, excepción previa o moción en la corte de distrito: $5.00;
“M.' — Por cada petición en recursos extraordinarios': $3.00;
“N. — Por cada oposición de una parte cualquiera en recursos ex-traordinarios : $2.00. ’ ’
El apartado B, a nuestro juicio, se refiere a pleitos civiles contenciosos, de carácter ordinario. No puede referirse al remedio que concede la ley proveyendo procedimientos para recobrar la posesión de propiedad inmueble. La demanda o escrito inicial en este procedimiento debe pagar $3 de acuerdo con el apartado M; la oposición a dicho escrito debe pagar $2, conforme al apartado N. Este procedimiento no puede ser incluido en el apartado A porque está comprendido den-tro del apartado M, toda vez que se trata de un recurso ex-traordinario. De igual modo la oposición a un recurso de esta índole no puede ser incluida en el apartado B, porque está expresamente comprendida en el apartado N, que exige un derecho de $2 por cada oposición en recursos extraordi-narios. El demandante utiliza un recurso sumario para que se le restituya la propiedad que reclama. No es ciertamente una acción ordinaria, sino un interdicto, que tiene por objeto restablecer por medio de un procedimiento breve y rápido, donde la contienda se reduce a una cuestión de hecho, el es-tado posesorio perturbado por los actos de un tercero. La ley fija para la vista de este procedimiento un término pe-rentorio. Toda moción o excepción deberá presentarse y verse en el acto -del juicio y la corte dictará sentencia sin *17demora indebida. La contestación en este caso es una opo-sición al recurso, que sólo exige la cancelación de sellos de rentas internas por valor de $2. El demandado satisfizo oportunamente los derechos exigidos por la ley, la contesta-ción fué legalmente radicada desde su presentación en secre-taría y la moción del demandante solicitando que no se ad-mitiese prueba al demandado, que dió lugar a la eliminación de la contestación, debió ser desestimada por la corte inferior

Debe revocarse la sentencia apelada y devolverse el caso a la corte inferior para procedimientos ulteriores no incompatibles con los términos de esta opinión.